166 N.J. Super. 354 (1979)
399 A.2d 1033
PROJECT HOLDING, INC., A NEW JERSEY CORPORATION, PLAINTIFF-RESPONDENT, AND ACTION COMMITTEE OF FLORAL PARK, AN UNINCORPORATED ASSOCIATION, ET AL., INTERVENORS,
v.
FRANK SMYTH ET AL., DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued February 27, 1979.
Decided March 15, 1979.
*355 Before Judges MATTHEWS, KOLE and MILMED.
Mr. William Goldberg argued the cause for appellants.
Mr. Laurence B. Orloff argued the cause for respondent (Messrs. Orloff, Lowenbach, Stifelman & Siegel, attorneys; Messrs. Laurence B. Orloff, Jeffrey M. Garrod and Raymond A. Brown on the brief).
PER CURIAM.
We agree with Judge Kentz that the Anti-Eviction Act, N.J.S.A. 2A:18-61.1 et seq. is inapplicable to the factual circumstances presented in this case. Accordingly, we affirm substantially for the reasons expressed in *356 his opinion reported at 152 N.J. Super. 582, insofar as they reach that conclusion.
Since we find N.J.S.A. 2A:18-61.1 et seq. inapplicable, it is unnecessary for us to decide whether its literal application would violate the Supremacy Clause of the Constitution of the United States. See 152 N.J. Super. at 598 to 600.
The judgment of the trial court is affirmed for the reasons herein stated.